DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
Regarding the application data sheet (ADS) filed on 15 July 2021, the Domestic Benefit/National Stage Information does not link application 14/786524 to the PCT application PCT/US14/35522, and by extension, to provisional application 61/816325. A corrected ADS must be submitted to add "14/786524" to the left of "a 371 of international PCT/US14/35522". See MPEP 601.05(a), II regarding how to submit a corrected ADS, including the need for using underlining for inserted text.
For purposes of this office action, the application is treated as claiming priority to PCT application PCT/US14/35522 and to provisional application 61/816325, despite the identified deficiency in the ADS.

Priority
In the application data sheet (ADS) filed on 15 July 2021, Applicant states that this application is a continuation application of the prior-filed application 14/786524. A continuation application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
In claim 1, the formulas that follow the limitation "a group of formulas consisting of:" in line 2, and that are illustrated on pages 17-20 of the specification, are absent from application 14/786524.
In claim 4, the limitation "CD2Cl2" is absent from application 14/786524.
For purposes of this office action, the application is treated as a continuation-in-part of the prior-filed application 14/786524. Regarding continuation-in-part applications, MPEP 211.05, B recites the following (bolding added):
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/786524, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 1-9 of this application. 
In claim 1, the formulas that follow the limitation "a group of formulas consisting of:" in line 2 are absent from application 14/786524.
In claim 4, the limitation "CD2Cl2" is absent from application 14/786524.
According, claims 1-9 are entitled only to the filing date of continuation-in-part application 17/377166, which is 15 July 2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it has over 150 words.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Antecedent basis in the specification is required for the limitation "CD2Cl2" recited in claim 4. Written description support is found in original claim 4 of this application 17/377166.

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities: 
Regarding claim 1, the structures of 4-F MDMB-BUTICA and 4F-MDMB-BINACA are equivalent, including the indicated stereochemistry.
Regarding claim 1, the meaning of the abbreviation "NMR" must be provided the first time it appears in the claim.
Regarding claim 1, the conjunction "and" is needed immediately before the last "optionally" step.
Regarding claim 6, the limitation "one dimensional" must be changed to "one-dimensional" for consistency with claim 1.
Regarding claim 7, the limitation "two dimensional" must be changed to "two-dimensional" for consistency with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the illustrated formulas of claim 1 that are not JWH-184, does not reasonably provide enablement for JWH-184.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claim 1 is "A method for detecting synthetic indole and indazole cannabinoids selected from a group of formulas…" Of the group of formulas that that are indole cannabinoids, all have a carbonyl substitution at position 3, with the exception of JWH-184, which has a methylene substituent:

    PNG
    media_image1.png
    334
    332
    media_image1.png
    Greyscale

Claim 1 recites "one-dimensional proton NMR, wherein said analysis comprises detection of a first peak between 8.00 and 8.50 ppm, and a second peak between 4.00 and 4.40 ppm."
(B) The nature of the invention.
The invention is a method of detecting synthetic cannabinoids in botanical samples (e.g., herbal potpourri) by NMR.
(C) The state of the prior art.
The prior art of record does not disclose that JWH-184 has a diagnostic 1H NMR peak at between 8.00 and 8.50 ppm from indole H-4, and a diagnostic 1H NMR peak at between 4.00 and 4.40 ppm from a C-H hydrogen, the carbon of which is attached to indole N at position 1.
The prior art of Lindigkeit ("Spice: A never ending story?" Forensic Science International 191 (2009) 58–63; IDS) discloses JWH-175 (2c, Fig. 1):

    PNG
    media_image2.png
    137
    179
    media_image2.png
    Greyscale

JWH-175 lacks the methyl substituent of the naphthyl subunit of the claimed JWH-184. Lindigkeit teaches that in CDCl3 solvent, the 1H NMR peak of JWH-175 from indole H-4 is 7.62 ppm (Table 2; 2c H-4) and the 1H NMR peak of JWH-175 from a C-H hydrogen, the carbon of which is attached to indole N at position 1, is 3.98 ppm (Table 2; 2c H-1"). Each of these chemical shifts is outside of the claimed ranges.
The prior art of Huang (US 2016/0084779) is substantially the same as the instant invention, except Huang fails to disclose any of the group of formulas recited in claim 1 or the solvent CD2Cl2 recited in claim 4.
The prior art of Assemat ("Screening of “spice” herbal mixtures: From high-field to low-field proton NMR," Forensic Science International 279 (2017) 88–95; IDS) discloses the identification of synthetic cannabinoids in herbal spices by proton NMR. Assemat identifies AKB-48 5F (Fig. 1, page 90), which is an analog of the claimed 4-F ABUTINACA, differing only in an extra methylene group in the alkyl chain. All of the synthetic indole and indazole cannabinoids identified by Assemat have a carbonyl substituent at position 3 of the indole/indazole subunit. Assemat discloses the following regarding sample preparation (section 2.2.1, page 89):
Around 40 mg of each herbal mixture were weighted and extracted with 3 × 1 mL of CDCl3 containing 0.5 mM of the internal reference DMM. For each extraction the mixture was placed in a stoppered tube, sonicated during 5 min and then magnetically stirred for 5 min. The three supernatants were collected and mixed and 600 μL of the resulting solution were transferred into an NMR tube.

(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the instant disclosure and the prior art regarding the 1H NMR spectra of the claimed cannabinoids. One of ordinary skill in the art would expect similar 1H NMR chemical shift values for JWH-184 versus JWH-175 for indole H-4 and a C-H hydrogen, the carbon of which is attached to indole N at position 1, given the structural similarities of JWH-184 and JWH-175.
(E) The level of predictability in the art.
The level of similarity of 1H NMR chemical shifts depends of factors including the NMR solvent and the similarity of the structures being compared. 
(F) The amount of direction provided by the inventor.
With respect to formula (III) (copied below), the specification teaches that "the arrows identify the hydrogens that generate the signature NMR peaks and the arrows also identify the hydrogens contributing to the COSY spots" (page 13).

    PNG
    media_image3.png
    409
    593
    media_image3.png
    Greyscale

Formula (III) has a carbonyl substituent at position 3 of indole/indazole. The specification further teaches the following (page 9):
When hydrogen is in position 4 of an indole or indazole cannabinoid, the presence in the spectrum of a first peak between 8.00 and 8.50 ppm and a second peak between 4.00 and 4.40 ppm indicates the presence of an indole or indazole cannabinoid.
When a non-hydrogen substituent is in position 4 of an indole or indazole cannabinoid, the absence of a first signature peak in the region between 8.00 and 8.50 ppm, but the presence of a signature peak between 4.00 and 4.40 and between 7.30 and 7.90 are used to determine the presence of a synthetic indole or indazole cannabinoid.

(G) The existence of working examples.
No working examples for JWH-184 are provided. 
No working examples for a synthetic indole cannabinoid having a methylene substitution at position 3 are provided.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the teachings of the instant disclosure identifying the claimed shifts as being attributable to indole H-4 and a C-H hydrogen, the carbon of which is attached to indole N at position 1, and given the chemical shifts reported in the prior art that are outside the claimed range for a closely related compound, it would require undue experimentation for one of ordinary skill in the art at the time of filing to use the claimed invention for  JWH-184


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the broad recitation "detecting one or more [singular or plural] of the synthetic indole or indazole cannabinoids characterized by the group of formulas," and the claim also recites "A method for detecting synthetic indole and indazole cannabinoids [plural] selected from a group of formulas," which is the narrower statement of the limitation. The claim are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 1 recites the recitation "synthetic indole and indazole cannabinoids selected from a group of formulas…" However, the illustrated choices of MMB-FUBGACLONE and 5-F CUMYL-PeGACLONE are not synthetic indole cannabinoids according to the customary meaning of the adjective "indole," given that these cannabinoids contain a fused tricyclic moiety rather than a bicyclic indole moiety. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claims 2 and 3 recites the limitation "said NMR process." There is insufficient antecedent basis for this limitation because claim 1 recites "a NMR spectroscopy process."
Claim 3 recites the limitation "synthetic indole or indazole cannabinoids [plural] in one [singular] of the formulas of the group of formulas." This limitation lacks number agreement.
Claim 6 recites the limitation "said one dimensional NMR process." There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said two dimensional NMR process." There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "less than 0.5 mg per mg of the synthetic indole or indazole cannabinoids in one of the formulas of the group of formulas per mg of the solid botanical sample." The double recitation of "per mg" is confusing, and deletion of the first instance of this phrase is recommended. 
Claim 8 recites the limitation "the synthetic indole or indazole cannabinoids [plural] in one [singular] of the formulas of the group of formulas." This limitation lacks number agreement.
Claim 9 recites the limitation "said solid sample." There is insufficient antecedent basis for this limitation because claim 1 recites "a solid botanical sample."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0084779) in view of Ernst ("Identification and quantification of synthetic cannabinoids in ‘spice-like’ herbal mixtures: Update of the German situation in summer 2018," Forensic Science International 2019).
Regarding claim 1, Huang discloses a method for detecting synthetic indole and indazole cannabinoids (claim 1, [0070]-[0009]), said method comprising: 
providing a solid botanical sample suspected to contain synthetic indole or indazole cannabinoids (claim 5, [0070]-[0009]); 
adding a deuterated solvent to the solid botanical sample to create a suspension (claim 1, [0070]-[0009]); 
mixing the suspension to release synthetic indole or indazole cannabinoids from the solid botanical sample (claim 1, [0070]-[0009]); 
subjecting the suspension to an NMR spectroscopy process to produce a sample NMR spectrum (claim 1, [0070]-[0009]); 
detecting one or more of the synthetic indole or indazole cannabinoids by analysis of the sample NMR spectrum (claim 1, [0070]-[0009]); 
wherein, said NMR spectroscopy process comprises at least one of: 
one-dimensional proton NMR, wherein said analysis comprises detection of a first peak between 8.00 and 8.50 ppm, and a second peak between 4.00 and 4.40 ppm (claim 1, [0070]-[0009]), and 
two-dimensional COSY NMR (claim 1, [0070]-[0009]), 
wherein said analysis comprises detection of a first spot between 6.5 and 9 ppm, and a second spot between 1.50 and 4.50 ppm (claim 1, [0070]-[0009]); 
wherein said method is performed in the absence of chromatography prior to NMR analysis (claim 1, [0070]-[0009]); and
optionally, quantifying an amount or amounts of synthetic indole or indazole cannabinoids (claim 1, [0070]-[0009]).
Huang does not disclose that the synthetic indole and indazole cannabinoids are selected from the group of formulas of claim 1.
In the analogous art of identifying synthetic cannabinoids in herbal mixtures, Ernst identifies 5F-Cumyl-PeGaClone (3) (Fig. 2), which has the same structure as the claimed 5-F CUMYL-PeGACLONE. Ernst teaches that one-dimensional proton NMR comprises detection of a first peak between 8.00 and 8.50 ppm (8.34, position 4, Table 1), a second peak between 4.00 and 4.40 ppm (4.25, position 1", Table 1), and a third peak between 7.30 and 7.90 (7.34, position 6 or 7, Table 1). Ernst teaches that 5F-Cumyl-PeGaClone (3) was detected as the only active ingredient in twelve of 15 herbal products analyzed in June 2018 from German language internet shops (abstract), where the herbal smoking mixtures were "chosen to obtain a broad spectrum of products available on the German market" (section 3, page 98).
For the benefit of identifying a synthetic cannabinoid that was widespread in the German market as of June 2018, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Huang by selecting the 5F-Cumyl-PeGaClone synthetic cannabinoid disclosed by Ernst.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 2, Huang discloses that said NMR process is one-dimensional proton NMR, said method further comprising detection of a third peak of synthetic indole or indazole cannabinoids in one of the formulas of the group of formulas between 7.30 and 7.90 (claim 2, [0070]-[0009]). Ernst teaches that one-dimensional proton NMR comprises detection a third peak between 7.30 and 7.90 (7.34, position 6 or 7, Table 1).
Regarding claim 3, Huang discloses that said NMR process is proton-proton two-dimensional COSY NMR, said method further comprising detection of a third spot between 1.50 and 4.50 or between 6.50 and 9.00 ppm (claim 3, [0070]-[0009]). While Ernst does not disclose COSY NMR spectrum of 5F-Cumyl-PeGaClone (3), if the composition is the same, it must have the same properties.
Regarding claims 4 and 5, Huang discloses that said deuterated solvent is selected from the group consisting of: D2O, CD3OD, (CD3)2SO, CDCl3, (CD3)2CO, CD3CN, C2D6O, C3D7OD, or said deuterated solvent is selected from the group consisting of: (CD3)2CO or CDCl3 (claims 6 and 7).
Regarding claim 6, Huang discloses that said one dimensional NMR process comprises a proton program run for a minimum of 32 scans (claim 8).
Regarding claim 7, Huang discloses that said two dimensional NMR process comprises a proton-proton correlation spectroscopy program run for one scan (claim 9).
Regarding claim 8, Huang discloses that said solid botanical sample suspected to contain synthetic indole or indazole cannabinoids comprises less than 0.5 mg of the synthetic indole or indazole cannabinoids in one of the formulas of the group of formulas per mg of the solid botanical sample (claim 10).
Regarding claim 9, Huang discloses that said solid sample suspected to contain synthetic indole or indazole cannabinoids is from 10 to 100 mg in mass (claim 11).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,085,891 in view of Ernst ("Identification and quantification of synthetic cannabinoids in ‘spice-like’ herbal mixtures: Update of the German situation in summer 2018," Forensic Science International 2019).
The patented claims fail to recite that the synthetic indole and indazole cannabinoids are selected from the group of formulas of claim 1.
In the analogous art of identifying synthetic cannabinoids in herbal mixtures, Ernst identifies 5F-Cumyl-PeGaClone (3) (Fig. 2), which has the same structure as the claimed 5-F CUMYL-PeGACLONE. Ernst teaches that one-dimensional proton NMR comprises detection of a first peak between 8.00 and 8.50 ppm (8.34, position 4, Table 1), a second peak between 4.00 and 4.40 ppm (4.25, position 1", Table 1), and a third peak between 7.30 and 7.90 (7.34, position 6 or 7, Table 1). Ernst teaches that 5F-Cumyl-PeGaClone (3) was detected as the only active ingredient in twelve of 15 herbal products analyzed in June 2018 from German language internet shops (abstract), where the herbal smoking mixtures were "chosen to obtain a broad spectrum of products available on the German market" (section 3, page 98).
For the benefit of identifying a synthetic cannabinoid that was widespread in the German market as of June 2018, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims by detecting the 5F-Cumyl-PeGaClone synthetic cannabinoid disclosed by Ernst.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797